Citation Nr: 0020687	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a May 1983 rating decision that denied service 
connection for a right knee disability should be revised or 
reversed on the grounds of clear and unmistakable error.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran has active service from June 1955 to September 
1982.  

The veteran submitted an original claim for entitlement to 
service connection for a right knee disability in October 
1982.  That claim was denied by the Department of Veterans 
Affairs (VA), regional office (RO) in Muskogee, Oklahoma, in 
a rating decision dated May 1983.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the VA No. Little Rock, Arkansas RO, which held that new 
and material evidence had not been submitted to reopen the 
veteran's claim seeking entitlement to service connection for 
a right knee disability.  This issue was previously before 
the Board in June 1999, at which time it was remanded for 
consideration of changes in the law regarding requests to 
reopen claims on the basis of new and material evidence due 
to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, the June 1999 remand noted that the veteran had 
raised the issue of clear and unmistakable error in the May 
1983 rating decision, but that this issue had not been 
addressed by the RO.  The remand requested that the RO 
adjudicate the issue of whether there was clear and 
unmistakable error in the May 1983 rating decision.  The 
veteran's claim of clear and unmistakable error in the May 
1983 rating decision was denied in a June 1999 rating 
decision.  A timely notice of disagreement for this issue was 
received from the veteran, and after the issuance of a 
statement of the case, a timely substantive appeal was 
received.  Therefore, the issue of whether the May 1983 
rating decision that denied service connection for a right 
knee disability should be revised or reversed on the grounds 
of clear and unmistakable error is now before the Board.


REMAND

As previously indicated, the record indicates that the 
veteran's original claim for entitlement to service 
connection for a right knee disability was denied in a May 
1983 rating decision.  The record does not contain a copy of 
the letter of notification of this decision.  

A veteran has one year from notification of a decision by the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within 60 days from the 
date the RO mails the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  These regulations are essentially 
substantively unchanged from 1983 to the present.  

However, in Best v. Brown, 10 Vet. App. 322 (1997), the 
United States Court of Appeals for Veterans Claims (Court), 
citing 38 U.S.C.A. § 5104(a) (West 1991) and 38 C.F.R. 
§ 3.104(a) (1996), held that in order for a VA decision to 
become final, written notification to the veteran is 
required.  In that case, as there was no evidence in the 
record to show that the RO ever notified the appellant of an 
August 1981 decision, the Court found that the decision was 
not final.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Therefore, in the present case, unless it can be documented 
that the veteran was notified of the May 1983 rating decision 
which denied his claim for entitlement to service connection 
for a right knee disability, that decision is not final, and 
the claim remains open to be considered on a de novo basis.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should seek to determine 
whether or not the veteran was provided 
with notice of the May 1983 rating 
decision, including his appellate rights.  
If necessary, the Muskogee, Oklahoma, RO 
should be contacted to assist in this 
determination.  The RO should fully 
document whether or not notice was 
provided, and this documentation, 
including a copy of the notice, should be 
placed within the claims folder.  If it 
cannot be determined that the veteran was 
provided with notice of the May 1983 
rating decision and his appellate rights, 
documentation of this finding should also 
be placed within the claims folder. 

2.  If the RO documents that the veteran 
was not provided with notice of the May 
1983 rating decision and his right to 
appeal, then he and his representative 
should be notified that the May 1983 
rating decision is not final, and that 
the claim remains open.  He should also 
be provided with an opportunity to submit 
additional evidence in support of his 
claim.  The RO should then consider the 
veteran's claim for entitlement to 
service connection for a right knee 
disability on a de novo basis.  The 
holding of the Court in Crowe v. Brown, 7 
Vet. App. 238 (1995) must be considered 
in reaching a determination regarding the 
veteran's claim.

3.  If the RO documents that the veteran 
was provided with notice of the May 1983 
rating decision and his appellate rights, 
then the appeal should be returned to the 
Board for further review.  The veteran 
and representative should be furnished a 
supplemental statement of the case 
regarding any additional evidence and the 
decision reached.  They should also be 
given the opportunity to respond thereto.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



